Citation Nr: 1103245	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  98-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at Buchanan General Hospital (BGH), in Grundy, 
Virginia, on September 20, 2005.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1951 to January 
1953.  The Veteran is currently permanently and totally disabled 
for his service-connected major depressive disorder, deformity of 
the penis, and prostate gland disability.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an January 2006 administrative decision by the 
Mountain Home, Tennessee, VA Medical Center (VAMC), which denied 
payment or reimbursement for unauthorized medical expenses 
because a the Veteran's condition was non-emergent and there was 
a VA facility available to provide the necessary treatment 
required.  The Veteran timely appealed that decision.

The Board initially remanded this case in March 2010 for further 
development.  Such development having been completed, the case 
has been returned to the Board for further appellate review at 
this time.  The Board finds that its remand order has been fully 
complied with, and it may proceed to adjudicate upon the merits 
of this case.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is totally and permanently disabled as a result 
of his service-connected disabilities.

2.  Treatment at a private facility was not authorized in advance 
by VA.

3.  The evidence is equipoise as to whether the Veteran's 
condition was emergent such that a reasonably prudent layperson 
would have sought medical treatment, particularly in light of his 
medical history and the symptomatology that he was experiencing 
at that time.

4.  The Veteran sought treatment at Stone Mountain Clinic-a VA-
contracted facility-on September 20, 2005, but was turned away 
and other VA or federal facilities were not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses incurred at BGH in Grundy, Virginia, on September 20, 
2005, have been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120, 
17.121 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision with regard to the issue of 
entitlement to payment or reimbursement for unauthorized medical 
expenses, no further discussion of VCAA compliance is necessary.



Background

The Veteran was seen in the emergency room of the Buchanan 
General Hospital (BGH) in Grundy, Virginia, on September 20, 
2005.  His chart from that day indicates an admission at 12:50pm.  
At that time he reported constant back pain of two to three weeks 
duration.  He further complained of pain with bowel movements.  
The pain was sharp and was relieved by Parvocet.  The Veteran's 
chart indicated that his condition was urgent, but not emergent 
in nature, and that he had a history of prostate biopsy, TURP, 
and ulcerative colitis and Chorn's Disease.  The Veteran 
underwent a CT scan of his abdomen and pelvis, with noted pain in 
his hip.  The CT scan demonstrated no acute abdominal or pelvic 
pathology.  He was discharged to his home at 9:50pm, September 
20, 2005, with instructions to see his private physician 
regarding a colonoscopy.

A VA doctor's opinion from January 2006 indicated that the 
Veteran was seen at BGH on September 20, 2005, for hip pain/back 
pain for two or three weeks.  It noted that the closest VA 
facility was 123 miles from BGH, in Mountain Home, Tennessee.  It 
further noted that the Veteran was permanently and totally 
disabled, and that VA facilities were feasibly available to treat 
the Veteran.  The opinion further determined that the Veteran's 
condition was non-emergent.  The Veteran's vitals on September 
20, 2005 were normal and he had back pain and symptoms for two to 
three weeks.  He arrived at the emergency room in his own 
privately-owned vehicle.  On the basis of this opinion, the claim 
was denied in an administrative decision in January 2006, the 
subject of this appeal.

The Board takes judicial notice that the distance from Grundy, 
Virginia, to the Mountain Home VAMC is 123 miles and is 
approximately a two-and-one-half-hour drive.  

In his notice of disagreement, the Veteran's wife stated that the 
Veteran left on the morning in question to report to the Stone 
Mountain Clinic, in Davenport, Virginia, to see Dr. G.S.  The 
wife indicated that the Veteran had bad side pain and a history 
of ulcerative colitis.  She stated that he told her he "did not 
want to take any chances" and that he "could have a busted 
bowel."  She further indicated that the Veteran had left the 
Stone Mountain Clinic, at which time he reported to the emergency 
room at BGH for treatment.  The Veteran's wife further stated 
that on September 20, 2005, Dr. G.S. called her at home to check 
up on the Veteran.  

The Veteran has submitted February and March 2006 treatment notes 
from Stone Mountain Clinic, indicating that he was referred for a 
gastrointestinal screen.  The February 2006 note specifically 
reflected a diagnosis of "abdominal pain, GERD, rule out 
colitis."

In March 2006, a VA doctor again reviewed the Veteran's file, and 
did not see evidence of an emergent condition.  He noted that the 
Veteran arrived in his personal vehicle and was ambulatory, and 
that he had constant back pain for two to three weeks, with 
normal vitals and rectal examination, and a negative CT scan at 
that time.  While the Veteran was permanently and totally 
disabled, he was determined to be non-emergent and there were VA 
facilities feasibly available.  The Veteran's claim was again 
denied in a reconsideration decision in May 2006.  

In a May 2006 communication, the Veteran stated that he had pain 
in his side when he contacted the Stone Mountain Clinic, which 
was a VA-contracted facility.  Stone Mountain told the Veteran 
that they could not see him, and he told them he was going to 
BGH, at which time the clinic's doctor called the hospital.  He 
asserted that the side pain was severe, and that "as far I knew 
it could have been a busted bowel, I'm not a doctor."  

The Board initially remanded this case in March 2010, to include 
a determination of whether the Stone Mountain Clinic was a VA-
contracted facility on September 20, 2005.  In the October 2010 
supplemental statement of the case, the Stone Mountain Clinic was 
noted to be a VA-contracted facility, but that the Veteran was 
not enrolled there for care.  It was further noted that the Stone 
Mountain Clinic does not take walk-ins and that it only treats 
enrolled veterans with scheduled appointments.

The above notwithstanding, the Veteran was again denied for not 
having an emergent condition on September 20, 2005, in the 
October 2010 supplemental statement of the case.  It was 
determined that the Veteran could have made an appointment at a 
VA facility prior to going to the emergency room.

Analysis

The Veteran seeks reimbursement or payment of unauthorized 
medical expenses incurred for treatment at BGH on September 20, 
2005.  He essentially asserts that his condition was emergent 
from his perspective because he has a history of ulcerative 
colitis and pain in his side, which could have signified a busted 
bowel.  Moreover, he also asserts, in essence, that he did 
attempt to use a VA-contracted facility for treatment, but that 
he was turned away from that facility for treatment and thus, 
sought treatment at BGH instead.

In this case, the Veteran concedes that prior authorization for 
payment of the medical services provided to him at BGH was not 
obtained.  Moreover, VA records reflect that the Veteran did not 
notify the nearest VA medical facility-in this case, Mountain 
Home VAMC-within 72 hours of his admission to BGH that he had 
been treated at that facility on September 20, 2005, for constant 
back and hip pain.  

The Veteran appears to assert that he did have prior 
authorization from a VA-contracted doctor.  Specifically, Dr. 
G.S. called BGH and also followed up with the Veteran's wife at 
home.  This impies that Dr. G.S. referred the Veteran to BGH for 
treatment because her facility could not have handled the 
Veteran's treatment-however, such formal authorization of 
treatment does not appear in the record.  Thus, the Board must 
find that prior authorization was not received in this case.  38 
U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54.

In the absence of prior appropriate authorization under 38 C.F.R. 
§§ 17.53 and 17.54, in order to be entitled to payment or 
reimbursement of unauthorized medical expenses incurred at a non-
VA facility, a claimant must show:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the 
case of a veteran who is participating in a rehabilitation 
program and who is medically determined to be in need of 
hospital care or medical services for reasons set forth in 
38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and, 

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health; 
and, 

(c) No VA or other Federal facilities were feasibly available and 
an attempt to use them beforehand would not have been reasonable.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

If any one of the foregoing requirements is lacking, the benefit 
sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 
49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997); see 
also Melson v. Derwinski, 1 Vet. App. 334, 337 (the use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).

Based on the above evidence of record, the Board concludes that 
the Veteran's claim of payment or reimbursement for unauthorized 
medical expenses at BGH on September 20, 2005, is warranted.  
Here, the Veteran is in receipt of a total and permanent 
disability rating from service-connected disabilities, as noted 
in the Introduction.  Thus, the first provision of 38 U.S.C.A. § 
1728 has been met.  

With respect to the second criteria, the Board finds that the 
Veteran's condition on September 20, 2005, was an emergent 
condition for purposes of payment or reimbursement for 
unauthorized medical expenses.  

Under the statutory provisions, effective October 10, 2008, the 
term "emergency treatment" means medical care or services 
furnished, in the judgment of the Secretary (a) when VA or other 
Federal facilities are not feasibly available and an attempt to 
use them beforehand would not be reasonable; (b) when such care 
or services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or health; 
and, (c) until such time as the Veteran can be transferred safely 
to a VA facility or other Federal facility and such facility is 
capable of accepting such transfer.  See 38 U.S.C.A. § 
1725(f)(1).

The Board notes that the standard to be applied in this case is 
whether such care or services received by the Veteran on 
September 20, 2005, from BGH was of such a nature that a prudent 
layperson would reasonably expect that delay in seeking immediate 
medical attention would be hazardous to life or health.  In this 
case, the Veteran has competently and credibly stated that he 
believed such was the case.  He stated to his wife earlier that 
morning that he had bad pain in his side, and that he did not 
want to take a chance at having a busted bowel.  He attempted to 
use a VA-contracted facility but was turned away for treatment.  
The doctor at that facility, however, called the hospital-
presumably to notify BGH of the Veteran's impeding arrival, and 
even called the Veteran's wife to check in on the Veteran later 
that day.  Such behavior by the doctor in this case indicates 
that the Veteran must have been in extreme discomfort.  

Furthermore, the Veteran's chart from September 20, 2005, while 
not stating that the Veteran was "emergent" did note an 
upgraded status of an "urgent" condition.  Additionally, the 
Board is aware of the two VA doctor's opinions in this case 
finding that the Veteran was not in an emergent condition.  Such 
opinions noted objective evidence of hip and back pain of two to 
three weeks duration, with a normal rectal examination and CT 
scan, as well as normal vitals.  However, such opinions did not 
take into account the Veteran's subjective perspective of his 
condition, specifically that such pain was made worse by bowel 
movements and that he had a history of ulcerative colitis.  
Moreover, the opinions do not address the Veteran's statements 
reflecting his belief that he may have had a busted bowel.  

The Board finds that the Veteran's statements and the objective 
medical opinions carry equal probative value in this case, as to 
the issue of whether his condition was emergent or not.  Given 
the subjective nature of the standard used to determine whether 
the condition was emergent or not, the Board-in affording the 
benefit of the doubt to the Veteran-finds the evidence to be in 
equipoise as to the question of whether it was reasonable for the 
Veteran to believe his condition was emergent in nature, 
particularly in light of his medical history and the 
symptomatology that he was suffering from at that time.  Thus, 
the second provision of 38 U.S.C.A. § 1728 has been met also.

Regarding the third criteria, the Board notes that the existence 
of a VA facility does not in and of itself mean that the VA 
facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 
325, 327 (1995).  Feasibly available is not defined in 
38 U.S.C.A. § 1728 or 38 C.F.R. § 17.120.  Under the provisions 
of 38 C.F.R. § 17.53, a VA facility may be considered as not 
feasibly available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or the 
nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  38 
C.F.R. §§ 17.52, 17.53.

In this case, the Veteran attempted to use a VA-contracted 
facility but was not currently enrolled at that facility for 
treatment on September 20, 2005.  Moreover, the evidence of 
record demonstrates that facility does not take walk-ins and only 
treats enrolled veterans with appointments.  Thus, the Stone 
Mountain Clinic-a VA facility for purposes of treatment-was not 
feasibly available in this case, as it in fact turned the Veteran 
away for treatment.  

Moreover, the evidence also indicates that the doctor at that 
facility, informing the Veteran that she was unable to treat the 
Veteran at that time, directed him to BGH and not the Mountain 
Home VAMC.  While the Board notes that the Mountain Home VAMC was 
available to treat the Veteran, that facility was 123 miles and a 
two-and-one-half-hour drive from where the Veteran was treated.  
Given that the Veteran believed he was in an emergent condition-
which was further reinforced in this case by Dr. G.S.'s direction 
to go to the emergency room at BGH-the Board finds that such a 
distance and drive time to the Mountain Home VAMC makes that 
facility not reasonably feasible in this case.  Thus, the third 
requirement under 38 U.S.C.A. § 1728 has also been met.

Accordingly, the criteria for entitlement to payment or 
reimbursement for the medical expenses incurred for treatment 
received at BGH, in Grundy, Virginia, on September 20, 2005, have 
been satisfied and the Veteran's claim is granted.  See 
38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.121.  
In reaching this conclusion, the benefit of the doubt doctrine 
has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses from 
BGH in Grundy, Virginia on September 20, 2005 is granted, subject 
to the regulations controlling payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


